Scott, J. (dissenting):
In my opinion section 104 of the Railroad Law does- not require so close á construction as is' claimed for it by the appellant. The underlying purpose of our legislation respecting street surface lines is that a passenger shall be entitled to one continuous ride for a single fare. Section 101 of the Railroad Law, which originated in section 13 of chapter 252 of the Laws of 1884, provides in express terms-that no street surface railroad corporation shall charge any passenger more' than five cents for one continuous' ride from any point on its road to any other point thereon. Later on, when street ,surface railroad corporations sought to consolidate control by means of leases and traffic contracts, the Legislature passed acts from time' to time designed to prevent the charging of more than one fare for a continuous trip, when such trip covered parts of lines belonging to different corporations, but subjected by contract to the same control and management. This legislation has ‘finally culminated and *142crystalized in section 104 of the Railroad Law. This section requires the carrying of a passenger for a single fare between any two points on the railroads contracting with each other “or portions thereof” embraced in such contract.
In view of the history of legislation upon the subject, and the purposes sought to be served, it cannot, I think, be fairly said that- the Legislature intended to impose upon a street surface railroad company the obligation of carrying a passenger over two or more lines for a single fare, and at the same time meant to permit, by any device, the charging of two fares for a continuous trip beginning and. ending at points on the same line. Hor am I prepared to accede to the contention of the defendant that it can cast upon intending passenger's the burden of ascertaining before boarding a car whether that car is intended to go to the end of the line or only ¡lart way. What the passenger is entitled to is a “ continuous trip,” and' if, for reasons of its own, impelled by motives of economy, the company undertakes to operate “short service” cars-, and a passenger desiring to travel beyond the limits of that service embarks upon a short service car, whether by accident or design, he is entitled to continue his journey by another car of the same line-to his point of destination, and to insure this he is .entitled to a transfer or other evidence of his right to complete his journey without the payment of an additional fare. To hold that by affixing somewhere upon a car what is described in the testimony as a “ small block sign,” indicating that fhe car is going only to some point on the line short of its terminus, dedicates that car to short service passengers only, and establishes a sort of waiver by' any passenger embarking upon it of_ the'right to be carried beyond the. designated point, would be, as it seems to me, to place a most unreasonable construction upon the Railroad Law, and impose upon the passenger a burden which should be borne by the company. Such a construction would make no allowance for nervous passengers, for those of infirm- eyesight, or those who are illiterate or unable readily to read English: In my opinion the statute which is designed to secure to each passenger a “ continuous trip ” will .be construed as strongly- in favor of the company as it may be if the right to run short service cars be recognized so that a “ continuous ” ride may consist of two successive rides upon different cars, without going so far as to require *143a passenger, at his peril, to ascertain before he boards the car just how far it is going. It is not made apparent that the public service will be impeded, or the public convenience be defeated, if the company is required to transfer from “ short service ” to “ long service cars passengers desiring to travel beyond the arbitrarily selected terminus of the short service.
The determination of the. Appellate Term should be affirmed, with costs.
Clarke, J., concurred.